Citation Nr: 0834819	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  02-20 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable rating for right ear hearing 
loss.

2.  Whether there is new and material evidence to reopen the 
veteran's claim for service connection for a right foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1976 to 
October 1982.

This appeal to the Board of Veterans' Appeals (BVA or Board) 
is from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the veteran's petition to reopen his 
previously denied claim for service connection for a right 
foot disorder as well as his claim for a compensable rating 
for his right ear hearing loss.

In July 2003, the veteran was scheduled to provide testimony 
at a VA Central Office (VACO) hearing before a Veterans Law 
Judge (VLJ) of the Board, however, the veteran failed to 
appear for the proceeding.  

In June 2005, the Board remanded the claims to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and readjudication.  In January 2008, the 
AMC issued a supplemental statement of the case (SSOC) 
continuing its prior denials.

In June 2008, the veteran was scheduled to provide testimony 
at a VA Travel Board hearing before a VLJ of the Board, but 
he again failed to appear for the proceeding.


FINDINGS OF FACT

1.  The veteran has level I hearing loss in his right ear, 
and he is not deaf in his left ear, so the hearing in that 
nonservice-connected ear is presumed to also be level I.

2.  The veteran did not appeal the RO's February 1993 rating 
decision denying his claim for service connection for a 
chronic right foot disorder.



3.  The additional evidence submitted since that February 
1993 rating decision is cumulative or redundant of evidence 
already of record, does not relate to an unestablished fact 
necessary to substantiate this claim, and does not raise a 
reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 0 
percent (i.e., a compensable rating) for the right ear 
hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 4.86, Diagnostic Code (DC) 
6100 (2007).

2.  The RO's February 1993 decision denying service 
connection for a right foot disorder is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2007).

3.  New and material evidence has not been received since 
that February 1993 RO decision to reopen this claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify to Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100, et 
seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
That is, by way of a letter dated in October 2005, the AMC 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist him in obtaining and what information or 
evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  It equally deserves mentioning that a more 
recent March 2006 letter from the RO also informed him that a 
downstream disability rating and effective date will be 
assigned if his underlying claim for service connection is 
eventually granted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

The RO and AMC did not issue those VCAA notice letters prior 
to initially adjudicating the veteran's claim, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  And since providing the additional 
VCAA notice in March 2006, the RO has gone back and 
readjudicated his claim in the January 2008 supplemental SOC 
(SSOC).  This is important to point out because if, as here, 
the notice provided prior to the initial adjudication was 
inadequate or incomplete, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a SOC or SSOC, such that the intended purpose of the 
notice is not frustrated and the veteran is given an 
opportunity to participate effectively in the adjudication of 
the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant's disability is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - 
e.g., competent lay statements describing symptoms, medical 
and hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6. 

Here, because the Vasquez-Flores' decision was not issued 
until very recently, the veteran did not receive VCAA notice 
specifically tailored to comply with it until May 2008 -after 
the RO issued the SSOC.  And in Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the Federal Circuit Court held 
that this type of notice error is presumed prejudicial and 
that it is incumbent upon VA, not the veteran, to show why 
the error is nonprejudicial, i.e., harmless.  VA can show the 
error is harmless by demonstrating why it does not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).

Here, the Board finds that the notice error will not affect 
the essential fairness of the adjudication because the 
diagnostic criteria used to determine the relative severity 
of the veteran's right ear hearing loss were expressly 
discussed in a statement submitted by the veteran's 
representative, the Disabled American Veterans (DAV), in 
March 2008 -before the January 2008 SSOC.  This statement 
demonstrates his understanding of the type and severity of 
symptoms required for a higher rating.  His representative, 
DAV, is also a veteran's service organization, which 
presumably is aware of the nuances intrinsic to VA 
adjudications and the various requirements for receiving a 
higher rating for a hearing loss claim.  

Even if there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
nonetheless determined  the evidence established the veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit to support his claim; and (2) based on his 
contentions and the communications provided to him by VA over 
the course of this appeal, he is reasonably expected to 
understand from the notices provided what was needed.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  
His representative, DAV, also even more recently submitted 
additional argument in September 2008 as further support for 
the claims.



As for the duty to assist, the RO and AMC obtained the 
veteran's service medical records (SMRs), service personnel 
records, and VA outpatient and inpatient treatment records.  
Neither he nor his representative has contended that any 
additional evidence remains outstanding.  He is not entitled 
to an examination for a medical nexus opinion unless and 
until there is new and material evidence to reopen his claim 
for service connection for a right foot disorder, which there 
is not.  38 C.F.R. § 3.159(c)(4)(iii); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Board is 
satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

The Board is also satisfied as to substantial compliance with 
its June 2005 remand directives.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 
271 (1998).

Entitlement to a Compensable Rating for Right Ear Hearing 
Loss

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 
(2007).

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent 
decision of the Court, however, has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider whether the rating 
should be "staged."  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of a staged 
rating would be necessary.



The relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2007).

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Evaluations of defective hearing range from zero to 10 
percent for service-connected unilateral hearing loss (i.e., 
affecting only one ear) and from zero to 100 percent for 
service-connected bilateral hearing loss (both ears).  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second (Hertz/Hz).  38 C.F.R. § 4.85.

Hearing impairment is measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold levels (which, in turn, are measured by puretone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second (Hertz)).  See Lendenmann v. 
Principi, 3 Vet.App. 345, 349 (1992) (defective hearing is 
rated on the basis of a mere mechanical application of the 
rating criteria).

The provisions of 38 C.F.R. § 4.85 establish eleven auditory 
acuity levels from I to XI.  Tables VI and VII as set forth 
in § 4.85(h) are used to calculate the rating to be assigned.  
In instances where, because of language difficulties, the 
Chief of the Audiology Clinic certifies that the use of both 
puretone averages and speech discrimination scores is 
inappropriate, Table VIa is to be used to assign a rating 
based on puretone averages.  38 C.F.R. § 4.85(h).  

In guidance for cases involving exceptional patterns of 
hearing impairment, the schedular criteria stipulates that, 
when the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(a).  Additionally, when the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(b).  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from Level I for essentially normal acuity through XI for 
profound deafness.  If impaired hearing is service-connected 
in only one ear, in order to determine the percentage 
evaluation from Table VII, the nonservice-connected ear will 
be assigned a numerical designation for hearing impairment of 
I, subject to the provisions of 38 C.F.R. § 3.383.  (This 
regulation, § 3.383, applies only where there is total 
deafness in the nonservice-connected ear.)  Id.



If the veteran has hearing impairment in one ear compensable 
to a degree of 10 percent or more as a result of service-
connected disability, and hearing impairment as a result of 
nonservice-connected disability that meets the provisions of 
38 C.F.R. § 3.385 in the other ear, VA will pay compensation 
as if both ears were service connected.  See Compensation for 
Certain Cases of Bilateral Deafness, 69 Fed. Reg. 48,148 
(Aug. 9, 2004) (codified at 38 C.F.R. § 3.383(a)(3) (2006)).  
Otherwise, if impaired hearing is service-connected in only 
one ear, in order to determine the percentage evaluation from 
Table VII, the nonservice-connected ear will be assigned a 
Roman Numeral designation for hearing impairment of I.  
38 C.F.R. § 4.85 (2006).

Applying the above criteria to the facts of this case, the 
Board finds that the RO properly rated the veteran's right 
ear hearing loss at the noncompensable level.  The evidence 
for consideration includes a VA audiological evaluations 
performed in May 2006 and February 2004, neither of which 
supports a compensable rating for left ear hearing loss.  A 
relevant fact is that the veteran is service-connected for 
only the right ear.  Therefore, the applicable analysis 
assigns a value of Roman numeral I to his left ear, as there 
is no assertion or evidence that he is profoundly deaf in 
that ear.

More recently, the veteran underwent a VA audiology 
examination in May 2006.  At that time, pure tone thresholds 
for his right ear, in decibels, were as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
20
20
25
40

The average pure tone threshold was 26 in the right ear.  
Speech audiometry revealed speech recognition ability of 100 
percent in the right ear. 



During the May 2006 VA audiological examination, the veteran 
reported that his situation of greatest difficulty was 
"understanding in the company of others."  That was a 
description of the effect of his disability on his daily 
activities.  38 C.F.R. § 4.10.  See also Martinak v. 
Nicholson, No. 05-1195 (U. S. Vet. App. August 23, 2007).

The veteran's puretone thresholds do not meet the standard 
for an exceptional pattern of hearing impairment under 
38 C.F.R. § 4.86(a) or 38 C.F.R. § 4.86(b). Therefore, 
applying the results of the May 2006 examination to Table VI 
of the VA regulations yields a Roman numeral value of I in 
the right ear.  Using a Roman numeral value of I for the left 
ear, as it is nonservice-connected, and applying these values 
to Table VII, the Board finds that the veteran's hearing loss 
warrants a 0 percent disability evaluation, and not more.

As mentioned, the present appeal is for an increase of an 
existing disability rating, it is the present level of 
disability that is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Board must still 
consider whether the rating should be "staged." See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007). 

The results of the veteran's earlier VA audiometric 
evaluation in February 2004 do not show that his right ear 
hearing was any more compensable than when more recently 
tested by VA in May 2006.

During that evaluation, the veteran's right ear pure tone 
thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
40
45
50
65

The average puretone threshold was 50 in the right ear.  
Speech audiometry revealed speech recognition ability of 80 
percent in the right ear.  

During the February 2004 VA audiological examination, the 
veteran reported that he was having difficulty hearing.  That 
was a description of the effect of his disability on his 
daily activities.  38 C.F.R. § 4.10.  See also Martinak v. 
Nicholson, No. 05-1195 (U. S. Vet. App. August 23, 2007).

Again, the veteran's puretone thresholds do not meet the 
standard for an exceptional pattern of hearing impairment 
under 38 C.F.R. § 4.86(a) or 38 C.F.R. § 4.86(b). Therefore, 
applying the results of the February 2004 examination to 
Table VI of the VA regulations yields a Roman numeral value 
of IV in the right ear; and, again, as the left ear is 
nonservice-connected, a Roman numeral value of I is assigned 
to it for the purposes of analysis.  Applying these values to 
Table VII, the veteran's hearing loss warrants a 0 percent 
disability evaluation, and not more.  

So comparing the results of that earlier February 2004 VA 
audiometric evaluation with those of his more recent May 2006 
VA audiometric evaluation shows that while these tests show 
differing results, he did not met the requirements for a 
compensable rating at either time.  Moreover, insofar as his 
present disability is the primary concern, the Board finds 
that his present disability is reflected in the more recent, 
May 2006 examination; and his right ear, therefore, is at 
hearing level I. And, as he has not met the requirements for 
a compensable rating at any time during the period at issue, 
the Board may not stage his rating.  See 38 CFR 3.400(o)(2).

The Board also finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, meaning above and beyond that 
contemplated by the schedular rating assigned to suggest the 
veteran is not adequately compensated by the regular rating 
schedule.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  So the Board does not 
have to refer this case for 
extra-schedular consideration.  VAOPGCPREC 6-96.  See also, 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 

Whether there is New and Material Evidence to Reopen a Claim 
for Service Connection for a Chronic Right Foot Disorder

The RO first considered and denied the veteran's claim 
for service connection for  a chronic right foot disorder in 
a February 1993 rating decision.  The RO denied the claim on 
the basis there was no evidence that a chronic right foot 
disorder was incurred in or aggravated by the veteran's 
military service.  He did not respond by filing a timely 
notice of disagreement (NOD) to initiate an appeal.  
Therefore, that February 1993 rating decision became final 
and binding on him based on the evidence then of record and 
not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

In February 2002, the veteran petitioned the RO to reopen 
this claim on the basis of new and material evidence.  The RO 
denied the veteran's petition and he appealed to the Board.  
The Board remanded the veteran's claim via the AMC for 
further development and readjudication.  In January 2005, the 
RO issued an SSOC continuing its denial.

Since VA has previously considered and denied this claim and 
the veteran did not timely appeal the decisions, the first 
inquiry is whether new and material evidence has been 
submitted to reopen his claim.  38 C.F.R. § 3.156.  And, as 
already alluded to, irrespective of whether the RO determined 
there was new and material evidence to reopen the claim, so, 
too, must the Board make this threshold preliminary 
determination because it affects the Board's jurisdiction to 
adjudicate the underlying claim on the merits, i.e., on a de 
novo basis.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

If the Board finds that new and material evidence has not 
been submitted, then its analysis must end, as further 
analysis is neither required nor permitted.  See Barnett, 83 
F.3d at 1383-4.

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
For petitions to reopen, as here, filed on or after 
August 29, 2001, new evidence means existing evidence not 
previously submitted to agency decisionmakers; and material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence already of record at the time of the last 
prior final denial of the claim sought to be opened, and it 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary of VA to consider the patently 
incredible to be credible").

The RO's February 1993 denial is the most recent final 
decision on the claim, so it marks the starting point for 
determining whether there is new and material evidence to 
reopen the claim.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996) (indicating VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis 
to determine whether a claim should be reopened and 
readjudicated on the merits).

Based on the grounds stated for the denial of the claim in 
the RO's February 1993 decision, new and material evidence 
would consist of competent evidence indicating there was an 
in-service incurrence or aggravation of a chronic right foot 
disorder, or evidence suggesting a link between a current 
chronic right foot disorder and the veteran's military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.303, 3.307, 3.309.  See also Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Since the Board's August 2002 decision, the veteran has 
submitted evidence falling into two categories:  (1) medical 
and treatment records showing the current condition and 
treatment records of his right foot; and (2) lay statements 
from the veteran and his representative regarding his 
condition.

The medical and treatment records that the veteran has 
submitted include treatment records from November 1999 to 
June 2001, a report from a VA examination in September 2001, 
hospital reports from June 10-14, 2000 and September 2-5, 
2001, reports from VA examinations in October 2005 and May 
2006, and VA outpatient treatment records dated from March 
2005 to July 2007 -all from Central Alabama Veterans Health 
Care System; VA outpatient treatment records from March 2005 
to December 2007 from VA Medical Center in Atlanta, Georgia; 
and VA outpatient treatment records dated December 2004 to 
March 2005 from the VA Medical Center in Birmingham, Alabama. 

The lay statements that he has submitted include his 
statement in support of claim dated in May 2001; his VA Form 
9 and the statements contained therein received in December 
2002; his representative's statement dated in February 2003; 
his appellant's brief dated in July 2003; his 
representative's statement dated in March 2008; and his post-
remand brief dated September 2008. 

As previously mentioned, the veteran was discharged from 
military service in October 1982.  As medical records 
describing the veteran's current condition are not material 
to issue of service connection and are not sufficient to 
reopen claim for service connection based on new and material 
evidence, his current medical and treatment records are not 
material as they provide no evidence pertaining to any in-
service incurrence or aggravation.  See, e.g., Hickson v. 
West, 11 Vet. App. 374, 378 (1998); see, too, Morton v. 
Principi, 3 Vet. App. 508 (1992) (per curiam) (medical 
records describing veteran's current condition are not 
material to issue of service connection and are not 
sufficient to reopen claim for service connection based on 
new and material evidence).

The lay statements submitted by the veteran and his 
representative are also not new and material.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, as is the case here, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical evidence do not constitute 
competent medical evidence. Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, such assertions relating to the veteran's 
chronic right foot disorder are not competent medical 
evidence as to an in-service incurrence or aggravation.  
Thus, this, too, is not new and material evidence.  Indeed, 
in Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
specifically noted that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."

So, on the whole, the Board finds that the evidence submitted 
since the RO's prior February 1993 decision denying the 
veteran's claim for service connection for a chronic right 
foot disorder is not new and material; and, therefore, this 
evidence is not sufficient to warrant reopening his claim.  
Further, inasmuch as the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

The veteran's claim for a compensable rating for his right 
ear hearing loss is denied.

As no new and material evidence has been submitted, the 
veteran's petition to reopen his claim for service connection 
for a chronic right foot disorder is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


